

116 HR 4039 IH: Border Water Infrastructure Improvement Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4039IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Levin of California (for himself, Mr. Vargas, Mrs. Davis of California, and Mr. Peters) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Administrator of the Environmental Protection Agency to carry out a program to fund
			 water infrastructure projects near the United States-Mexico border, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Border Water Infrastructure Improvement Act. 2.U.S.-Mexico Border Water Infrastructure Program (a)DefinitionsIn this section:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Eligible entityThe term eligible entity means a State, local government, Indian Tribe, or water or wastewater district, with jurisdiction over any area in the United States or Mexico that is located within 100 kilometers of the United States-Mexico border.
				(3)Eligible project
 (A)In generalThe term eligible project means a project for the construction of a drinking water treatment or distribution facility, or a wastewater management facility, that—
 (i)addresses an existing human health or ecological issue; (ii)has an effect in the United States;
 (iii)with respect to a wastewater management facility the water discharged from which will flow, directly or indirectly, into the United States, is designed to meet relevant water quality standards in the United States, including any such standards established under the Federal Water Pollution Control Act;
 (iv)is proposed by an eligible entity with legal authority to develop the project, provide the proposed drinking water or wastewater services, and obtain necessary financing;
 (v)will comply with relevant State and local environmental and other laws and regulations, including with respect to obtaining any necessary operating permits and licenses and complying with any other regulatory requirements related to land acquisition and rights-of-way; and
 (vi)has the support of appropriate Federal and State agencies, including the Comision Nacional de Agua (also known as CONAGUA or the Mexican National Water Commission) and any appropriate State water utility, if located in Mexico.
 (B)ExclusionsThe term eligible project does not include a project— (i)for water supply;
 (ii)that threatens ecosystems located in the United States, or that are located in both the United States and Mexico, if the project causes reductions in the flow of water; or
 (iii)to provide drinking water or wastewater services to new development. (b)In generalThe Administrator shall carry out a program to provide assistance to eligible entities for activities related to eligible projects, including feasibility studies, planning studies, environmental assessments, financial analyses, community participation efforts, and architectural, engineering, planning, design, and construction activities.
 (c)ConsultationIn carrying out subsection (b), the Administrator shall consult with the North American Development Bank.
			(d)Project selection
 (1)In generalIn carrying out subsection (b), the Administrator shall select projects to receive assistance under the program in accordance with paragraph (2) and any other criteria determined appropriate by the Administrator.
 (2)PrioritizationIn carrying out subsection (b), the Administrator shall prioritize projects that— (A)are likely to have the greatest positive effects relating to the environment, public health, or responding to unmet water supply needs;
 (B)will result in benefits on both sides of the United States-Mexico border; and (C)address the most urgent public health and environmental needs, as determined by the heads of the Regional offices for Regions 6 and 9 of the Environmental Protection Agency.
 (e)Terms and conditionsThe Administrator may set such terms and conditions on assistance provided under this section as the Administrator determines appropriate.
			(f)Cost share
 (1)Requirement for certain projectsThe Federal share of the cost of an eligible project located in Mexico shall be 50 percent. (2)ExemptionDuring the 5-year period beginning on the date of enactment of this section, the Administrator may waive the requirement of paragraph (1) if the Administrator, in consultation with the Secretary of Defense and the Secretary of Homeland Security, finds that the project will reduce negative health effects on Federal law enforcement or Department of Defense personnel.
				(g)Funding
 (1)Authorization of appropriationsThere are authorized to be appropriated to the Administrator to carry out this section $150,000,000 for each of fiscal years 2020 through 2024.
 (2)Regional allocationsThe amounts made available to carry out this section shall be made available in equal amounts for use by the Regional offices for Regions 6 and 9 of the Environmental Protection Agency.
				